DETAILED ACTION
	The Amendment filed on 05/04/2021 has been entered. This communication is a second Office Action Non-Final rejection on the merits. Claims 1 and 9 have been amended and claims 2, 10, and 15-20 have been cancelled. Claims 1, 3-9, and 11-14 are pending and have been considered below.
Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
Election/Restrictions
Claim 14 is drawn to non-elected Species embodiment of Species 2C, non-elected in the restriction requirement of 03/24/2020, and is hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 11-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pub. No. 2019/0393361 with provisional application priority filed on February 24, 2016).
As per claim 1, Lin et al. teaches a photovoltaic roof tile (abstract), comprising: front and back glass covers (encapsulated by glass sheets; paragraph 62); and a plurality of cascaded strings (100) encapsulated between the front and back glass covers (paragraph 62), wherein each cascaded string of the plurality of cascaded 
As per claim 11, Lin et al. teaches the multiple cascaded strings are arranged in such a way that an edge busbar of a first cascaded string and a corresponding edge 
As per claim 12, Lin et al. teaches a metallic strip (15) coupled to the corresponding edge busbars of the first and second cascaded strings (figure 1) to enable in-parallel coupling between the first and second cascaded strings (it is understood that the terminal metal ribbons 15 are capable of enabling in-parallel coupling between the first and second cascaded strings).
As per claim 13, Lin et al. teaches the first photovoltaic structure comprises a first portion of a solar cell (first portion 10) and the second photovoltaic structure comprises a second portion (second portion 10) of the solar cell (figure 1) and wherein the first portion of the solar cell overlaps the second portion of the solar cell (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. No. 2019/0393361 with provisional application priority filed on February 24, 2016) in view of Korman (EP 2,362,429).
As per claim 1, Lin et al. teaches a photovoltaic roof tile module (abstract), comprising at least: a first photovoltaic roof tile (200), wherein a respective photovoltaic roof tile comprises: front and back glass covers (encapsulated by glass sheets; 

Korman discloses a photovoltaic array (abstract) including a first and a second roof tile positioned adjacent to each other (abstract).
Therefore, from the teaching of Korman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar panel of Lin et al. to include a first and second photovoltaic roof tile positioned adjacent to each other, as taught by Korman, in order to provide more area to capture sunlight to generate more solar power to the structure.
As per claim 3, Lin et al. teaches the multiple cascaded strings are arranged in such a way that an edge busbar of a first cascaded string and a corresponding edge busbar of a second cascaded string are substantially aligned in a straight line (figures 1 and 2).
As per claim 4, Lin et al. teaches a metallic strip (15) coupled to the corresponding edge busbars of the first and second cascaded strings (figure 1) to enable in-parallel coupling between the first and second cascaded strings (it is understood that the terminal metal ribbons 15 are capable of enabling in-parallel coupling between the first and second cascaded strings).
As per claim 5, Lin et al. teaches the first photovoltaic structure comprises a first portion of a solar cell (first portion 10) and the second photovoltaic structure comprises a second portion (second portion 10) of the solar cell (figure 1) and wherein the first portion of the solar cell overlaps the second portion of the solar cell (figure 1).

Korman discloses a photovoltaic array (abstract) including a spacer (830 / 832) coupled to and positioned between the first and second photovoltaic roof tiles (figure 8).
Therefore, from the teaching of Korman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar panel of Lin et al. to include a spacer coupled to and positioned between the first and second photovoltaic roof tiles, as taught by Korman, in order to provide a quick connection between adjacent solar panels to facilitate the assembly.
As per claim 7, Lin et al. as modified in view of Korman discloses a strip (932 of Korman) electrically coupling the first photovoltaic roof tile to the second photovoltaic roof tile (figure 9 of Korman), wherein the spacer defines a channel configured to accommodate the passage of the metallic strip through the spacer (as illustrated, the electrical pins are located in a channel within the connectors 830 / 832; figure 9 of Korman).
Although Korman fails to disclose the pin is metallic, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrical pin of Korman metallic, since electrically conducting materials are generally known to be metallic.
As per claim 8, Lin et al. as modified in view of Korman discloses each of the first and second photovoltaic roof tiles is oriented in a portrait fashion (the format can be portrait or landscape; col. 8, lines 15-20 of Korman), and wherein the first and second photovoltaic roof tiles are placed in such a way that a longer edge of the first 
Response to Arguments
The previously indicated allowable subject matter has been reconsidered in light of the newly discovered prior art.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633